Citation Nr: 0113941	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-40 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for stress due to an 
undiagnosed illness.  

2.  Entitlement to service connection for refractive error of 
the eyes/blurred vision due to an undiagnosed illness.  

3.  Entitlement to service connection for hypertension, to 
include dizziness, due to an undiagnosed illness.  

4.  Entitlement to service connection for nosebleeds due to 
an undiagnosed illness.  

5.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

6.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

7.  Entitlement to service connection for swollen glands due 
an undiagnosed illness.  

8.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.  

9.  Entitlement to service connection for night sweats and 
sleeplessness due to an undiagnosed illness.  

10.  Entitlement to service connection for weight gain due to 
an undiagnosed illness.  

11.  Entitlement to service connection for joint and muscle 
pain due to an undiagnosed illness.  

12.  Entitlement to service connection for prepyloric and 
duodenal erosions, to include nausea and diarrhea, due to an 
undiagnosed illness.  

13.  Entitlement to service connection for fatigue due to an 
undiagnosed illness. 

14.  Entitlement to service connection for diverticulosis due 
to an undiagnosed illness.  

15.  Entitlement to service connection for hemorrhoids due to 
an undiagnosed illness.   

16.  Entitlement to a rating in excess of 10 percent for 
actinic keratosis and seborrheic dermatitis.  

17.  Entitlement to an increased rating for a respiratory 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to August 1956, and from January 1991 to June 1991.  The 
veteran's DD-214 notes that he served in the Southwest Asia 
theater of operations during Operation Desert Shield/Desert 
Storm.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1995 rating 
decision, in which the RO denied the veteran's claims for 
service connection, claimed as due to undiagnosed illness, 
for a skin rash of the hands and arms; fatigue; night sweats 
and sleeplessness; weight gain; joint and muscle pain; nose 
bleeds; hypertension, to include dizziness; diverticulosis; 
prepyloric and duodenal erosions, to include nausea and 
diarrhea; hemorrhoids; and loss of hair.  In December 1995, 
the veteran testified before a Hearing Officer at the VARO in 
Winston-Salem, NC.  The Board construes the transcript of 
that hearing as the veteran's NOD as to the August 1995 
rating decision.  In March 1996, the RO issued a Supplemental 
Statement of the Case (SSOC).  The veteran's service 
representative submitted a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) in June 1996, 
which the Board liberally construes as a substantive appeal.  

With respect to a skin disorder, the present appeal arises 
from a January 1997 rating decision, in which the veteran was 
service connected for a skin disorder, on a direct basis.  
The disability was found to be 10 percent disabling, 
effective from September 1992.  In May 1997, the veteran 
filed with the RO a VA Form 21-4138 (Statement in Support of 
Claim), which the Board liberally construes as an NOD to the 
January 1997 rating decision.  The RO issued an SSOC in 
September 1997, and the veteran filed a substantive appeal in 
October 1997.  Additionally, the present appeal with respect 
to stress, refractive error of the eyes, headaches, memory 
loss, and swollen glands, arises from an August 1997 rating 
decision, in which the RO denied the veteran's claims.  The 
veteran filed an NOD in October 1997, and an SSOC was issued 
in January 1998.  The veteran filed a substantive appeal in 
February 1998.  

The Board notes that the issues with respect to fatigue and 
respiratory disorder will be discussed in the Remand section 
which follows the Board's order.  

The Board further notes that it is cognizant that following a 
June 1994 rating decision, in which many of the issues 
currently on appeal were rated and denied, the veteran filed 
an NOD in November 1994, in which he requested a personal 
hearing.  An SOC was issued in August 1995, and the veteran 
was advised not to delay in submitting his substantive appeal 
even if he had requested a personal hearing.  The veteran 
subsequently submitted his Form 9 (Appeal to Board of 
Veterans' Appeals) at the December 1995 hearing, which 
exceeded the one-year allowable period for filing an appeal, 
and/or the 60-day allowable period for filing a substantive 
appeal from the date of the mailing of the SOC by the RO.  
See 38 C.F.R. § 20.302 (2000).  

However, following the June 1994 decision, and the veteran's 
filing of his NOD, revised regulations pertaining to Persian 
Gulf War claims were issued in February 1995.  Thereafter, 
the RO reconsidered the veteran's claims in the above noted 
August 1995 rating decision.  The Board is cognizant that 
both the United States Court of Appeals for the Federal 
Circuit and the United States Supreme Court have long 
recognized that the character of the veterans' benefits 
statutes is strongly and uniquely pro-claimant.  See Hodge 
West, 155 F.3d. 1356, 1362 (Fed. Cir. 1998), citing Coffy v. 
Republic Steel Corp., 447 U.S. 191, 196, 100 S.Ct. 2100, 65 
L.Ed.2d 53 (1980).  Therefore, given the unique circumstances 
of this case, the Board is inclined to treat the August 1995 
rating decision as that currently on appeal, as well as 
construe subsequent documents liberally in favor of the 
veteran, and thus, the issues noted, supra, are properly in 
appellate status.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The presence of chronic stress, memory loss, headaches, or 
sleeplessness has not been objectively demonstrated.  

3. The medical evidence of record reflects clinical diagnoses 
of hypertension with dizziness, prepyloric and duodenal 
erosions, diverticulosis, as well as hemorrhoids.  

4. The presence of chronic nosebleeds or swollen glands has 
not objectively demonstrated.  

5. The veteran has been diagnosed with degenerative joint 
disease of the knees.  

6. The presence of chronic disability of the veteran's elbows 
has not been objectively demonstrated.  

7. The presence of a chronic disability manifested by hair 
loss has not been objectively demonstrated.  

8. The veteran's weight gain has been attributed to exogenous 
obesity.  

9. The veteran has had lesions on his hands, arms, scalp, 
eyebrows, and face, but there are no systemic 
manifestations of the service-connected skin disorders and 
neither constant exudation and itching, extensive lesions, 
nor significant disfigurement is shown.  


CONCLUSIONS OF LAW

1. The veteran does not manifest signs and symptoms of 
stress, memory loss, headaches, night sweats and 
sleeplessness, or hypertension with dizziness due to 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 
& Supp. 2000); Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 
2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A, 5107); 38 C.F.R. § 3.317 
(2000).  

2. The veteran does not manifest signs and symptoms of 
prepyloric and duodenal erosions, diverticulosis, 
hemorrhoids, nosebleeds, swollen glands, joint pain, hair 
loss, and weight gain, due to undiagnosed illness.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); Pub. 
L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 
5107); 38 C.F.R. § 3.317 (2000).  

3. The schedular criteria for a rating greater than 10 
percent for a skin disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records associated 
with his service in Southwest Asia during the Persian Gulf 
War, reflects that an entrance examination was not available 
for review.  A separation medical examination, dated in April 
1991, noted the veteran's blood pressure as 134/90, corrected 
vision as 20/20, refraction of both eyes as +125, and 
complaints of a persistent rash of the hands and arms, as 
well as a persistent cough.  In May 1991, a treatment record 
noted the veteran's complaints of lightheadedness and blurred 
vision, along with left flank pain.  Examination of the 
veteran's eyes was normal.  The examiner's impression was 
rule out diabetes mellitus.  Another treatment record, also 
dated in May 1991, noted the veteran's complaint of a past 
problem with diarrhea for a week, which was reported to have 
ultimately resolved.  

Thereafter, in September 1992, following his separation from 
active service, the veteran filed claims for service 
connection for fatigue, breathing problems, rashes, sweats 
and sleepless nights, dizziness and high blood pressure, 
upset stomach, loss of body hair, and weight gain.  

Subsequently, the RO received a statement from Michael Rubin, 
M.D., of Salem Gastroenterology Associates, dated in July 
1992.  Dr. Rubin noted the veteran's complaints of lower 
abdominal pains and gas while serving in the Persian Gulf.  
Following clinical and diagnostic testing, the veteran was 
noted to suffer from mild diverticulosis, left colon 
diverticulitis disease, and hemorrhoids. 

In December 1992, the veteran was medically examined for VA 
purposes.  With respect to his skin, he complained of losing 
hair from his head and legs for the past six to seven months.  
Clinical evaluation revealed the usual distribution and the 
amount of hair expected on the scalp and body for a 59-year 
old individual.  The examiner noted no evidence of scalp 
disease or skin disease of the legs.  In addition, the 
examiner noted 2 mm (millimeter) discreet papular lesions, 
three on each forearm and one behind each oracle.  None of 
these showed any evidence of inflammation or irritation.  
Overall, the examiner noted that the veteran's skin was 
within normal limits.  

In addition to complaints about his skin, the veteran 
complained of waking up sweating profusely, on a frequent 
basis, at night.  There was no evidence reported of excessive 
sweating during the examination.  The veteran also complained 
of bleeding from his left nostril intermittently for the past 
two months, requiring packing at one time.  It was noted that 
the bleeding was due to a small crack in the veteran's 
nostril, which began to bleed slightly when he rubbed it, and 
subsequently stopped without special treatment.  With respect 
to dizziness, the veteran's ears were found to be normal, as 
were his eyes.  The veteran indicated that he had been 
diagnosed with hypertension in March 1991, and that he had 
not received treatment at that time.  Blood pressure readings 
at the time of examination were 180/103, 166/104, and 
164/106.  The veteran also complained of shortness of breath, 
along with bronchitis, for the past 1 1/2 years, causing 
exertional dyspnea after climbing a flight of stairs or 
walking a short distance.  The veteran's lungs were noted to 
be clear and his chest shape normal, with poor expansion due 
to obesity.  

With respect to his digestive system, the veteran complained 
of intermittent constipation and indigestion.  He had no 
hematemesis or melena, and vomiting, which had occurred 
before the use of Zantac, had ceased.  The veteran reported 
that his weight had increased from 197 to 256 pounds.  
Clinical evaluation of the abdomen revealed no organomegaly, 
muscle spasm, tenderness, or distention.  Anal evaluation 
revealed one small hemorrhoid, which showed no evidence of 
bleeding or thrombosis.  With respect to his musculoskeletal 
system, the clinical evaluation was normal, except for aches 
in his calves, which he reported had occurred for the last 1 
1/2  years.  Additionally, the veteran claimed occurrence of 
increased symptoms of fatigue and waking up 8-10 times during 
the night since returning from the Persian Gulf with episodes 
of night sweats.  The veteran reported not having received 
medication or detailed examinations for his symptomatology.  

The examiner's impression was history and clinical evidence 
of a normal amount of hair loss and skin rash for the 
veteran's age, moderate hypertension without treatment, 
history of bronchitis with exertional dyspnea with a slightly 
abnormal PFS (pulmonary function study), diverticular disease 
of the left colon, minimal internal hemorrhoids, mild leg 
pains, history of adjustment reaction with fatigue and 
insomnia, left nostril abrasion with epistasis, and obesity.  

In February 1994, the RO received North Carolina Baptist 
Hospitals, Inc., medical records dated from September 1976 to 
June 1993.  In particular, diagnostic testing revealed normal 
findings with respect to an exercise tolerance test, and an 
MRI (magnetic resonance imaging) scan of the veteran's brain 
was also within normal limits.  

That same month, February 1994, the RO received medical 
records from Dr. Rubin, dated from May 1990 to May 1993.  In 
particular, an April 1990 treatment record reflected the 
veteran's report of a history of chronic dyspepsia and left 
mid-humeral shaft pain.  The veteran also complained of 
postprandial diarrhea during the past few weeks, with bowel 
movements occurring three to four times a day.  In addition, 
the veteran was noted to have a past medical history of 
labile hypertension, and reported having gained 15 pounds 
during the last six months.  Evaluation of his abdomen 
revealed it to be soft and obese.  A blood pressure reading 
at that time was 160/96.  Dr. Rubin's impression included 
dyspepsia/heartburn and history of hypertension.  
Additionally, a treatment record, dated in May 1993, noted 
that the veteran had been seen in April 1990 for abdominal 
pain, heartburn, and dyspepsia.  He was found at that time to 
have a hiatus hernia with flame-shaped distal esophageal 
ulcers, and prepyloric and duodenal erosions.  At the present 
time, the veteran complained of morning dizziness associated 
with nausea and vomiting.  Dr. Rubin's diagnosis included 
persistent abdominal pain, of the left lower quadrant, worse 
in the morning.  

In December 1995, the veteran testified before a hearing 
officer at the VARO in Winston-Salem.  With respect to his 
respiratory disorder, the veteran reported that he was using 
inhalers and that he had difficulty breathing and suffered 
from shortness of breath.  As for his skin rash, the veteran 
testified that the rash manifested itself on his arms and 
hands, with blistering and sores.  He stated that the rash 
had begun after his return from the Persian Gulf, and that it 
had progressively become worse.  Additionally, the veteran 
reported suffering from fatigue, and that on intermittent 
days, he lacked energy.  He also complained of arm and leg 
pain, as well as night sweats.  The veteran reported that he 
had not been afflicted with these symptoms prior to serving 
in the Persian Gulf, and that while in the gulf region, he 
spent time in forward position areas, camped across the road 
from burning oil wells, and also spent time in Kuwait City.  
Furthermore, the veteran testified that he suffered from hair 
loss on his scalp and some under his arms, and that he used a 
topical lotion given to him by a dermatologist for his scalp.  

In March 1996, the RO received medical records from the VA 
Outpatient Clinic (VAOPC) in Winston-Salem, dated from March 
1993 to July 1995.  These records noted the veteran's 
treatment for actinic keratoses, seborrheic keratosis, 
seborrheic dermatitis, and stasis dermatitis.  In particular, 
a VA Persian Gulf medical examination, dated in April 1993, 
noted the veteran's complaints of easy fatigability, 
difficulty breathing, rashes, sweats, dizziness, upset 
stomach, loss of hair, and skin problems.  The veteran also 
reported that he had had blood pressure problems for about 
two years, suffered from stomach upset and regurgitation, and 
had occasional diarrhea.  He also noted that he had gained 
about 50 or 60 pounds since he got out of service.  On 
clinical evaluation, blood pressure readings were 170/90, 
170/85, and 170/90.  The veteran's chest shape was normal as 
were his breath sounds.  A rectal examination was normal.  
The examiner also noted that given the veteran's weight gain, 
slightly dry skin, and loss of energy, he could possibly be 
"hypothyroid."  

The examiner's impression was exogenous obesity; history of 
upset stomach with normal gastrointestinal (GI) series; 
possible hypothyroid; chronic mild cough with normal chest 
evaluation and X-ray, in addition to evidence of mild 
obstructive disease on pulmonary function test (PFT); 
arterial hypertension; and abnormal blood chemistry.  The 
examiner additionally noted that there was no evidence of any 
disease unique to Persian Gulf service. 

In September 1996, the RO received from The American Legion, 
a completed Undiagnosed Illnesses Questionnaire.  In it, the 
veteran noted that he had served in Iraq, Kuwait, and Saudi 
Arabia.  He reported symptoms of fatigue, skin rash and hair 
loss, headache, muscle pain, joint pain, respiratory 
problems, sleep disturbance, and gastrointestinal problems.  
In December 1996, the RO received a statement from the 
veteran's spouse in support of his claim.  The veteran's 
spouse reiterated contentions previously made by him, and 
reported on his symptomatology with respect to fatigue, 
nausea, diarrhea, sleeplessness, chills and night sweats, 
joint pain, dry skin, loss of hair, and respiratory problems.  
Furthermore, the veteran's spouse noted that the veteran had 
trouble remembering and suffered from swollen glands in front 
of his ears.  

In May 1997, the veteran was medically examined for VA 
purposes.  During a mental disorders examination, the veteran 
reported feeling anxious and suffering from memory lapses, 
which he indicated were intermittent.  On clinical 
evaluation, the examiner reported that the veteran's memory, 
both remote and recent, appeared to be good.  The examiner's 
impression noted a lack of a psychiatric disorder.  

The veteran also underwent a general medical examination, in 
which he was noted to be moderately obese.  With respect to 
his skin, the veteran complained of intermittent scattered 
lesions for the past three years of a generalized nature 
which were pruritic.  On clinical evaluation, there were 
discreet scattered lesions, consisting of slightly 
erythematous macular lesions varying from 2 mm to 5 mm in 
size without evidence of active inflammation.  As for his 
other complaints, the veteran reported suffering from chronic 
fatigue with frequent night sweats for the past 2 1/2 years.  
The fatigue consisted of being tired and lacking energy.  He 
also complained of intermittent swollen glands mainly in the 
cervical area.  On clinical evaluation there was no 
lymphadenopathy or other evidence of hemic or lymphatic 
disease.  

With respect to his complaints of dizziness, the veteran 
noted that he had been found to have high blood pressure 
prior to service in the Persian Gulf.  He noted that he 
suffered from dizziness on rising suddenly from the sitting 
position, and had shortness of breath on exertion when he 
walked more than a half a mile.  He complained of no other 
respiratory symptoms, and on clinical evaluation, there was a 
symmetrical chest with good expansion and the veteran's lungs 
were totally clear.  A PFT revealed FEV1 of 70 percent 
predicted value and a FVC of 74 percent of predicted value.  
It was noted that testing reflected mild restriction.  

With respect to his digestive system, the veteran complained 
that over the last 2 1/2 years, he had suffered from 
intermittent nausea and his weight had gone from 186 to 220 
pounds.  He also reported suffering from occasional diarrhea.  
He denied having melena, vomiting, anemia or other GI 
symptoms.  An abdominal examination was within normal limits.  
With respect to his musculoskeletal system, the veteran 
complained of intermittent pain in his knees and elbows.  
Clinical evaluation was within normal limits for both sets of 
joints.  A radiographic study of the elbows was within normal 
limits, while a study of the knees revealed mild degenerative 
joint disease.  

Thereafter, in July 1997, the RO received VAOPC Winston-Salem 
medical records, some duplicative, dated from March 1993 to 
July 1997.  In particular, a treatment record, dated in July 
1997, noted the veteran as suffering from COPD (chronic 
obstructive pulmonary disease).  

In October 1997, the RO received treatment notes from the 
Salem Ear, Nose, and Throat Associates, dated in August 1997.  
These notes reflected the veteran's treatment for epistaxis 
on August 4th and 5th , with treatment consisting of the 
veteran's nose being packed.  The bleeding was noted to have 
stopped on August 7th and the packing removed.  In addition, 
the notes reflected the veteran to have had previously an 
abnormal platelet count.  

Thereafter, the RO received VAOPC Winston-Salem treatment 
notes, dated in July 1997 and January 1998.  In particular, 
the January 1998 treatment note reflected the veteran's 
treatment for COPD.  His blood pressure was noted to be 
176/78.  

In August 2000, the veteran was medically examined for VA 
purposes.  During a skin evaluation, the examiner noted that 
the veteran suffered from erythematous, scaly papules and 
plaques in the scalp area, which extended onto the forehead 
just at the hairline.  Furthermore, the veteran was noted to 
have erythema and superficial scaling along the eyebrows.  
The veteran's face also showed multiple erythematous scaling 
macules raging from 2 mm to 7 mm, which also were present on 
the helices of both ears as well as the bilateral upper 
extremities.  There were three or four of the macules on the 
veteran's upper back.  On the right mid back there was a 
erythematous, mildly ulcerated lesion with a collarette of 
excoriation.  Otherwise, the veteran was noted to have 
diffusely dry skin.  There were no lesions on the veteran's 
legs or feet.  The examiner's diagnosis included seborrheic 
dermatitis involving the scalp, eyebrows, and face; and 
multiple actinic keratoses.  

With respect to a respiratory evaluation, the veteran was 
noted to complain of shortness of breath, bronchitis and 
emphysema.  He was using an inhaler respirator and Albuterol 
for his lungs, and Beclomethasone as a nasal inhaler.  The 
veteran's main complaint was shortness of breath with 
activity.  Clinical evaluation of the upper respiratory area 
revealed no abnormality.  Evaluation of the veteran's lungs 
revealed good breath sounds but decreased volume.  The 
examiner's diagnosis was chronic respiratory restrictive 
disease with mild COPD, and history of bronchitis and 
paroxysmal nocturnal dyspnea.  An associated PFT revealed FVC 
and FEV1 of 84 percent of predicted value, and a FEV1/FVC of 
80 percent of predicted value.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
found the claims to be well grounded, obtained all available 
records pertaining to the claimed disabilities and provided 
the veteran with appropriate VA examinations.  There is no 
outstanding evidence which should be obtained.  In sum, the 
facts relevant to these claims have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding these 
claims without first affording the RO an opportunity to 
consider the claims in light of the VCAA. 


a.  Undiagnosed Illnesses

The veteran contends that he suffers from stress, refractive 
error/blurred vision, hypertension/dizziness, nosebleeds, 
headaches, memory loss, and swollen glands, all as a result 
of unknown environmental conditions to which he was exposed 
during his service in the Southwest Asia theater of 
operations.  Furthermore, the veteran has also contended that 
he suffers from hair loss, night sweats and sleeplessness, 
weight gain, joint and muscle pain, prepyloric and duodenal 
erosions, diverticulitis, and hemorrhoids, also as a result 
of unknown environmental conditions to which he was exposed 
during his service in the Southwest theater of operations.  
In other words, he is claiming that his abnormal signs and 
symptoms are manifestations of an undiagnosed illness.

In this regard, the Board notes that, upon enactment of the 
Persian Gulf War Veterans' Benefits Act, title I of Public 
Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added 
to title 38, United States Code.  That statute, now codified 
at 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest, either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

The veteran's DD-214 reflects that he served in the Southwest 
Asia theater of operations during the Persian Gulf War.  
However, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  

In reaching this conclusion, the Board notes that, with 
respect to stress, memory loss, headaches, as well as night 
sweats and sleeplessness, the veteran's service medical 
records do not contain any evidence of these disorders, and 
there is no post-service medical evidence documenting any 
treatment or diagnoses with respect to these claimed 
symptoms.  During a general medical examination in December 
1992, the veteran was noted as appearing tense.  He reported 
that he awakened 8-10 times a night and suffered from night 
sweats.  The examiner's diagnosis included history of 
adjustment reaction with fatigue and insomnia.  

In April 1993, during a Persian Gulf medical examination, it 
was noted that there was no evidence of any disease unique to 
the Persian Gulf.  In June 1993, an MRI of the veteran's 
brain was normal.  In February 1995, the veteran was noted to 
complain of headaches and nasal congestion, and was diagnosed 
with an upper respiratory infection.  In December 1995, the 
veteran testified that he had problems sleeping and awakened 
with sweat-soaked clothes.  Subsequently, the veteran's wife 
submitted a statement in which she substantiated the 
veteran's contentions.  She noted that the veteran was unable 
to sleep, and experienced chills and night sweats.  
Furthermore, she indicated that the veteran had trouble with 
his memory.  

During a subsequent VA medical examination in May 1997, the 
examiner noted the veteran's complaints of night sweats, and 
found the veteran's hemic and lymphatic systems to be normal.  
No other clinical abnormalities were reported.  A VA mental 
disorders examination that same month, reflected the 
veteran's report of feeling anxious.  The veteran reported 
that his loss of memory was intermittent, and worse some days 
than others.  On clinical evaluation, the veteran's remote 
and recent memory were noted as good, and the examiner's 
impression noted a lack of a psychiatric disorder.  

Accepting that the veteran has experienced stress, memory 
loss, headaches, as well as night sweats and sleeplessness, 
which the Board has no reason to doubt, the veteran has not 
complained that any of these conditions is chronically 
disabling, nor have there been objective indications of 
chronic disability associated with these disorders.  
Additionally, while the veteran's spouse has submitted a 
written statement describing her observations as to the 
veteran's claimed conditions, no other evidence has been 
submitted which would allow for independent verification as 
to chronic disability with respect to the veteran's physical 
complaints.  Therefore, the Board finds the preponderance of 
evidence is against these claims.

With respect to hypertension, to include dizziness; 
prepyloric and duodenal erosions; diverticulosis; and 
hemorrhoids, the governing regulation clearly provides that 
compensation is payable only for chronic disability which, 
"by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii) (2000).  Furthermore, the Board is 
aware of the veteran's complaints of epigastric pain and 
diarrhea since returning from the Persian Gulf.  The Board is 
cognizant that in April 1990, prior to his deployment to 
Southwest Asia, the veteran was treated for those symptoms by 
Dr. Rubin.  At that time, he was diagnosed with dyspepsia, 
and subsequently for hiatus hernia and epigastric erosions.  
Since returning from the Persian Gulf, he has been diagnosed 
with diverticulitis.  With respect to hypertension, the Board 
notes that the condition had also been clinically diagnosed 
prior to the veteran's active service in the Persian Gulf.  

In this instance, the above noted disorders are all clinical 
diagnoses, and thus the preponderance of the evidence is 
against the veteran's claims in this regard.  38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  


With respect to nosebleeds and swollen glands, the Board is 
cognizant that the veteran's service medical records are 
silent for any treatment or diagnosis for either problem.  On 
VA examination in December 1992, the examiner noted the 
veteran's complaints of intermittent nose bleeds for two 
months.  It was further noted that an ENT (ear, nose, and 
throat) specialist had reported that the bleeding in the 
veteran's nose was due to a small crack in his nostril.  
Subsequently, medical records, dated in August 1997, 
reflected the veteran's treatment for a nose bleed.  The 
bleeding was stopped with packing.  It was also noted that 
the veteran suffered from an abnormal platelet count.  
Furthermore, in discussing the veteran's hypertension in 
December 1992, the VA examiner noted that the veteran 
suffered from epistaxis (nosebleeds) and dizziness. 

As for swollen glands, the veteran's VA examinations in 1992, 
1993, and 1997, did not reveal any evidence of swollen 
glands, or an abnormal lymphatic system.  The veteran's wife 
contended that sometimes the glands under and in front of his 
ears would become swollen.  

In this instance, the Board finds that the veteran has not 
complained that his nosebleeds or swollen glands are 
chronically disabling, nor does the evidence reflect any 
objective indications, of a medical nature, of chronic 
disability associated with nosebleeds or swollen glands, 
during the relevant period of service, or to a degree of 
disability of 10 percent or more within the specified 
presumptive period under the law.  Furthermore, the veteran 
has not submitted objective non-medical evidence documenting 
a chronic disability associated with nosebleeds or swollen 
glands.  Thus, the preponderance of the evidence is against 
the veteran's claims.  

With respect to joint and muscle pain, on VA examination in 
May 1997, the veteran was noted to complain of pain in his 
knees and elbows.  Clinical evaluation did not reveal any 
swelling, tenderness, deformity, limitation of motion, or 
abnormality.  Associated radiographic studies revealed 
lateral ligamentous-type ossification without joint space 
narrowing in the elbows, and mild degenerative joint disease 
in the knees.  During his most recent VA examination, the 
veteran complained of pain only in his elbows and knees, and 
not any other joints or his muscles.  The Board notes that 
the record does not reflect objective evidence of abnormality 
of the veteran's elbows.  Furthermore, the veteran's pain in 
his knees has been clinically diagnosed as degenerative joint 
disease, and as such has been attributed to a known clinical 
diagnosis.  Therefore, with respect to joint and muscle pain, 
the Board finds the preponderance of the evidence against the 
veteran's claim.  

As for the veteran's claimed hair loss and weight gain, 
during an examination in April 1990, Dr. Rubin noted that the 
veteran had gained 15 pounds in the last six months.  On 
clinical evaluation, the veteran was noted to have a soft, 
obese abdomen.  On VA examination in December 1992, it was 
noted that the veteran had the usual distribution and amount 
of hair expected on the scalp and body for a 59-year old 
person.  A Persian Gulf medical examination in April 1993, 
noted that the veteran's weight gain, along with other 
symptoms, could be associated with hypothyroidism.  The 
veteran was diagnosed with exogenous obesity.  In this 
instance, the Board finds, in reviewing the record, that 
there are no objective indications of chronic disability 
associated with hair loss.  In addition, the medical evidence 
shows that the veteran's weight gain has been attributed to 
exogenous obesity, a clinical diagnosis.  Thus, the Board 
finds the preponderance of evidence is against the veteran's 
claims.  

Finally, with respect to refractive error/blurred vision, the 
veteran was noted to complain of blurred vision in May 1991.  
The record does not reflect any additional treatment in 
service or post-service for further ocular symptoms.  The 
veteran's eyes were reported normal in subsequent VA medical 
examinations.  Furthermore, the Board notes that congenital 
or developmental defects, such as refractive error of the 
eye, are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c) (2000).  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  

The veteran has been very specific in asserting that he 
suffers from undiagnosed illnesses related to his service in 
the Persian Gulf.  While the Board does not doubt the 
sincerity of the veteran's contentions in this regard, as a 
lay person, he is not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, the Board notes that the veteran's claims are for 
compensation for manifestations of undiagnosed illnesses only 
and the Board has limited its decision accordingly.  The 
veteran is not precluded from filing claims for service 
connection for diagnosed disorders which he may feel were 
incurred or aggravated by service. 

b.  Skin Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  The Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet.App. 119, 126 (1999).  The Court noted that the 
rule from Francisco as to the primary importance of the 
present level of disability, was not necessarily applicable 
to the assignment of an initial rating following an original 
award of service connection for that disability.  Rather, the 
Court held that, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based 
upon the facts found - a practice known as assigning "staged" 
ratings.

The RO has assigned a 10 percent evaluation for the veteran's 
skin disability, in accordance with the criteria set forth in 
the rating schedule.  In doing so, specific consideration was 
given to 38 C.F.R. § 4.118, DC 7806 for "Eczema."  Under 
this Code, a 10 percent evaluation is warranted for eczema 
with exfoliation, exudation, or itching if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or a condition that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000).  

The record does not contain objective evidence of constant 
exudation and itching, or extensive lesions, and the 
disability is not productive of significant disfigurement.  
In this regard, the Board notes that it has reviewed the 
reports of the veteran's VA dermatological examinations, as 
well as outpatient treatment records.  In addition, the Board 
has reviewed the transcript of the veteran's personal 
hearing.  It is apparent that the veteran suffers from 
recurrent macules, and VA outpatient medical records document 
his consistent treatment for actinic keratoses and seborrheic 
dermatitis.  They also noted that cryotherapy (therapeutic 
use of cold) was performed to remove actinic keratoses.  At 
his personal hearing, the veteran reported that he sometimes 
formed blisters on his hands and arms, and that the blisters 
would burst, and then turn into sores.  

During the veteran's most recent dermatological evaluation, 
the examiner noted the veteran had a several year history of 
itching and flaking of the scalp, along the eyebrows, on the 
face, and also on the chest.  The veteran was also noted to 
have a history of numerous erythematous scaling macules that 
caused burning and pruritus.  The veteran's face evidenced 
multiple erythematous scaling macules ranging from 2 mm to 7 
mm.  These were noted to be also present on the helices of 
both ears, as well as the bilateral upper extremities.  There 
were no lesions on the veteran's legs or feet.  The 
examiner's diagnosis included seborrheic dermatitis involving 
the scalp, eyebrows, and face; and multiple actinic 
keratoses.  

In this instance, while the veteran has given a history of 
itching skin, treatment records do not document complaints of 
constant itching or exudation, or that the skin disorder 
results in disfigurement.  Thus, the Board finds, after 
thoughtful consideration of the evidence and the applicable 
criteria, that the veteran has not demonstrated that his skin 
disorder warrants an increase to 30 percent under DC 7806.  
Furthermore, the evidence does not reflect that the veteran's 
skin disorder exhibits ulceration, or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or a 
condition that is exceptionally repugnant.  Accordingly, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2000).  

The Board also notes that the current 10 percent disability 
rating has been in effect since the date of receipt of the 
veteran's original claim in September 1992.  
In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, the Board 
finds that the skin disability does not warrant a rating in 
excess of 10 percent at any time during the initial 
evaluation period.

Finally, in reaching this decision, the Board has considered 
the potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence, nor 
has it been contended, that the veteran's service-connected 
skin disorder has caused marked interference with employment 
or necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).


ORDER

Entitlement to service connection for stress due to an 
undiagnosed illness is denied.  

Entitlement to service connection for headaches due to an 
undiagnosed illness is denied.  

Entitlement to service connection for memory loss due to an 
undiagnosed illness is denied.  

Entitlement to service connection for swollen glands due to 
an undiagnosed illness is denied.  

Entitlement to service connection for nose bleeds due to an 
undiagnosed illness is denied.  

Entitlement to service connection for hypertension, to 
include dizziness, due to an undiagnosed illness is denied.  

Entitlement to service connection for refractive error of the 
eyes/blurred vision due to an undiagnosed illness is denied.  

Entitlement to service connection for night sweats and 
sleeplessness due to an undiagnosed illness, is denied.   

Entitlement to service connection for prepyloric and duodenal 
erosions due to an undiagnosed illness is denied.  

Entitlement to service connection for joint and muscle pain 
due to an undiagnosed illness is denied.  

Entitlement to service connection for diverticulosis due to 
an undiagnosed illness, is denied.  

Entitlement to service connection for hemorrhoids due to an 
undiagnosed illness is denied.  

Entitlement to service connection for hair loss due to an 
undiagnosed illness, is denied.  

Entitlement to service connection for weight gain due to an 
undiagnosed illness is denied.  

Entitlement to a rating in excess of 10 percent for actinic 
keratosis and seborrheic dermatitis is denied.  


REMAND

With respect to the veteran's claim for service connection 
for fatigue due to an undiagnosed illness, the Board notes 
that upon VA examination in December 1992, the examiner 
diagnosed the veteran with adjustment reaction with fatigue 
and insomnia.  At his personal hearing, the veteran testified 
that he lacked energy, and that on some days he had 
difficulty getting out of bed.  On VA examination in May 
1997, the veteran again complained of fatigue.  The examiner 
did not make a clinical finding with respect to the veteran's 
complaint.  In this instance, the record does not reflect 
objective indications, of a medical nature, of chronic 
disability associated with fatigue.  However, the veteran has 
reported that his fatigue is chronically disabling, and the 
veteran's spouse has reported that she has observed the 
veteran suffering on a constant basis from a lack of energy.  

The Board is aware that upon VA examination in 1992, the 
veteran's fatigue and insomnia were linked to an adjustment 
disorder.  No subsequent diagnosis or finding was made on VA 
examination nor do VA treatment records reflect such a 
finding.  Given this fact, along with the veteran's 
complaints, and other objective, non-medical evidence, the 
Board believes a more thorough medical examination should be 
conducted of the veteran, with a determination as to whether 
he does in fact suffer from fatigue-like symptoms, and if so, 
whether or not these are related to his service in the 
Persian Gulf.   

With respect to the issue of entitlement to a rating in 
excess of 10 percent for respiratory disability, the Board 
notes that the veteran initiated an appeal of a June 1994 
rating decision which evaluated this disability as 10 percent 
disabling after granting service connection for the 
disability.  The 10 percent rating was continued in a rating 
decision and SOC issued in August 1995; however, the veteran 
failed to submit a timely substantive appeal in response to 
the SOC.  Unfortunately, the RO failed to inform the veteran 
of this.  In fact the RO addressed the respiratory issue in 
subsequent supplemental statements of the case, most recently 
in October 2000.  In the October 2000 SSOC, the RO noted that 
since the veteran's substantive appeal had been received in 
December 1995, no further action was required of him to 
perfect his appeal.  Since the veteran has continued to argue 
that an evaluation in excess of 10 percent is warranted and 
to seek appellate review with respect to the evaluation of 
his respiratory disability and since the record does not 
reflect that the veteran has been properly informed of the 
time limit for perfecting an appeal of the August 1995 rating 
decision which continued the 10 percent rating, the Board has 
concluded that the veteran has perfected an appeal with 
respect to the August 1995 rating decision.  

The veteran's disability is rated according to scores on 
pulmonary function test (PFT) for FEV-1, FEV-1/FVC, DLCO(SB), 
and maximum oxygen consumption.  However, in reviewing the 
evidence of record, the Board is cognizant that during PFTs 
in May 1997 and August 2000, only FEV-1 and FVC tests were 
administered.  It does not appear that the veteran was 
afforded a DLCO (SB) or a maximum oxygen consumption test.  
The Board recognizes that the lack of performance of these 
tests appears to be inconsistent with the rating criteria.  
VA is bound by the regulation and, at the very least, if 
there is no test for DLCO(SB) or maximum oxygen consumption 
in the record, the examiner must comment on why the test was 
not clinically indicated.  Otherwise, the pulmonary function 
test is inadequate for rating purposes.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers, 
including VA, who may possess additional 
records pertinent to his pending claims.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records, which have not already 
been obtained.  

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should 
inform the veteran and his representative 
of this and request them to provide a 
copy of such records.

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any disability manifested by fatigue.  
The veteran's claims folder, to include 
this Remand, must be made available and 
reviewed by the examiner.  The examiner 
should conduct all testing deemed 
necessary, and all clinical findings 
should be reported in detail.  

The examiner should identify any 
objective evidence of the claimed 
disability and should indicate whether 
the veteran's fatigue symptoms are 
related to an identifiable disorder, such 
as chronic fatigue syndrome, or whether 
it is at least as likely as not that they 
are related to an undiagnosed illness.  
The rationale for all opinions expressed 
should also be provided.  

4.  The veteran should also be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected respiratory 
disability.  The veteran's claims folder, 
to include this Remand, must be made 
available to and reviewed by the 
examiner.  The examiner should conduct 
all testing deemed necessary, and all 
clinical findings should be reported in 
detail.  

In particular, the veteran should undergo 
a PFT, which should include the FEV-1, 
FVC, DLCO(SB), and maximum oxygen 
consumption tests, so that a 
determination, as to the degree to which 
the veteran's pulmonary functioning is 
impaired, can be made. 

5.  Then, the RO should ensure that the 
above development has been completed.  It 
should then undertake any other 
development it determines to be required 
to comply with the notification and duty 
to assist provisions of the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issues 
remaining on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given the 
requisite opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.    

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



